
	

115 S2978 IS: Conservation Reserve Enhancement Program Improvement Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2978
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Casey (for himself, Mr. Van Hollen, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to modify the conservation reserve enhancement
			 program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Conservation Reserve Enhancement Program Improvement Act of 2018.
 2.FindingsCongress finds that— (1)the Conservation Reserve Enhancement Program established by the Secretary of Agriculture under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) (referred to in this Act as the Conservation Reserve Enhancement Program) has been successfully used across the United States to protect and restore environmentally sensitive landscapes;
 (2)the Conservation Reserve Enhancement Program targets regionally or nationally significant resource concerns identified by local, State, or Tribal governments, including wildlife habitat, water quality, water conservation and recharge, soil conservation and health, air quality, at-risk species habitat, rare and declining habitat, and drinking water and source water protection;
 (3)Conservation Reserve Enhancement Program agreements provide meaningful partnership between the Department of Agriculture and non-Federal partners, such as State or Tribal governments, and nongovernmental organizations, such as farm, conservation, and environmental organizations;
 (4)Conservation Reserve Enhancement Program agreements tailor conservation practices and incentives under the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.) to specific geographic target areas to address regionally or nationally significant resource concerns;
 (5)the Conservation Reserve Enhancement Program and other voluntary conservation efforts have helped farmers and ranchers voluntarily implement conservation practices aimed at improving water quality, which may help avoid the need for regulatory requirements aimed at improving water quality;
 (6)the Conservation Reserve Enhancement Program is critical to meeting State and Federal resource protection goals, such as—
 (A)State nutrient reduction strategies to address hypoxia in the Gulf of Mexico; (B)compliance with State watershed implementation plans to restore Chesapeake Bay water quality;
 (C)voluntary local or regional efforts to protect candidate species habitat to prevent the need to list as endangered species sage-grouse, lesser prairie-chickens, or other species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (D)State water conservation plans, compacts, or other vehicles to protect and recharge overtaxed surface water or groundwater supplies, including the Ogallala Aquifer and the Rio Grande River; and
 (E)numerous local and State watershed management plans and total maximum daily loads, including the protection of water quality in the Great Lakes and the tributaries of the Great Lakes;
 (7)a renewed commitment and willingness to play a leadership role is needed from Federal, State, and local partners to increase enrollment in the Conservation Reserve Enhancement Program;
 (8)nongovernmental entities have significant experience in implementing conservation practices and are well positioned to help increase the adoption of Conservation Reserve Enhancement Program conservation practices in agricultural landscapes, depending on the areas of expertise and relationships of the nongovernmental entities;
 (9)the Conservation Reserve Enhancement Program has worked best where strong partnerships are involved; and
 (10)flexibility and decisionmaking at the local level can facilitate increased landowner participation in voluntary conservation practices and environmental benefits consistent with the purposes of the Conservation Reserve Enhancement Program.
 3.PurposeThe purpose of this Act is to modify the Conservation Reserve Enhancement Program to facilitate increased enrollment in, and increased environmental benefits from, the Conservation Reserve Enhancement Program.
		4.Modifications to conservation reserve enhancement program
 (a)In generalSubchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1231 (16 U.S.C. 3831) the following:
				
					1231A.Conservation reserve enhancement program
 (a)DefinitionsIn this section: (1)Eligible landThe term eligible land means land that is eligible to be included in the program established under this subchapter.
							(2)Management
 The term management means an activity conducted by an owner or operator after the establishment of a conservation practice on eligible land, to regularly maintain or enhance the vegetative cover established by the conservation practice—
 (A)throughout the term of a contract entered into under this subchapter; and (B)consistent with the conservation plan that covers the eligible land.
 (3)ProgramThe term program means a conservation reserve enhancement program carried out under an agreement under subsection (b)(1).
							(b)Agreements
 (1)In generalThe Secretary may enter into an agreement with a State or an Indian tribe to carry out a conservation reserve enhancement program—
 (A)to assist in enrolling eligible land in the program established under this subchapter; and (B)that the Secretary determines will advance the purposes of this subchapter.
 (2)ContentsAn agreement entered into under paragraph (1) shall describe— (A)one or more specific State or nationally significant conservation concerns to be addressed by the agreement;
 (B)quantifiable environmental goals for addressing the concerns under subparagraph (A); (C)a suitable acreage goal for enrollment of eligible land under the agreement;
 (D)the location of eligible land to be enrolled under the agreement; (E)the payments to be offered by the Secretary and State or Indian tribe, as applicable, to an owner or operator; and
 (F)an appropriate list of conservation reserve program conservation practice standards, including any modifications to the practice standards, that are appropriate to meeting the State and nationally significant conservation concerns described under subparagraph (A), as determined by the Secretary.
								(3)Effect on existing agreements
 (A)In generalSubject to subparagraph (B), an agreement under this subsection shall not affect, modify, or interfere with existing agreements under this subchapter.
 (B)Modification of existing agreementsTo implement this section, the signatories to an agreement under this subsection may mutually agree to a modification of an agreement entered into before the date of enactment of this section under the Conservation Reserve Enhancement Program established by the Secretary under this subchapter.
								(c)Payments
 (1)Matching requirementAny matching requirement under a program shall be satisfied by cash funding or in-kind contributions.
							(2)Marginal pastureland cost-share payments
 The Secretary shall ensure that cost-share payments to an owner or operator to install stream fencing, crossings, and alternative water development on marginal pastureland under a program reflect the fair market value of the cost of installation.
 (3)Cost-share and practice incentive paymentsOn request of an owner or operator, the Secretary shall provide cost-share and practice incentive payments when a major conservation practice component is completed under a program, as determined by the Secretary.
							(4)Forested riparian buffer maintenance payments
 (A)In generalIn the case of an agreement under subsection (b)(1) that includes forested riparian buffers as an eligible conservation practice, the Secretary shall make cost-share payments to encourage the regular management of the forested riparian buffer throughout the term of the agreement, consistent with the conservation plan that covers the eligible land.
 (B)LimitationThe amount of payments received by an owner or operator under subparagraph (A) shall not be greater than 100 percent of the normal and customary projected management cost, as determined by the Secretary, in consultation with the applicable State technical committee established under section 1261(a).
								(d)Forested riparian buffer practice
 (1)Food-producing woody plantsIn the case of an agreement under subsection (b)(1) that includes forested riparian buffers as an eligible conservation practice, the Secretary shall allow an owner or operator—
 (A)to plant food-producing woody plants in the forested riparian buffers, on the conditions that— (i)the plants shall contribute to the conservation of soil, water quality, and wildlife habitat; and
 (ii)the planting shall be consistent with— (I)recommendations of the applicable State technical committee established under section 1261(a); and
 (II)technical guide standards of the applicable field office of the Natural Resources Conservation Service; and
 (B)to harvest from plants described in subparagraph (A), on the conditions that— (i)the harvesting shall not damage the conserving cover or otherwise have a negative impact on the conservation concerns targeted by the program; and
 (ii)only native plant species appropriate to the region shall be used within 35 feet of the watercourse.
 (2)Technical assistanceFor the purpose of enrolling forested riparian buffers in a program, the Administrator of the Farm Service Agency, in consultation with the Chief of the Forest Service—
 (A)shall provide funds for technical assistance directly to a State forestry agency; and (B)is encouraged to partner with a nongovernmental organization—
 (i)to make recommendations for conservation practices under the program; (ii)to provide technical assistance necessary to carry out the conservation practices recommended under clause (i); and
 (iii)to implement riparian buffers by— (I)pooling and submitting applications on behalf of owners and operators in a specific watershed; and
 (II)carrying out management activities for the duration of the program. (e)Acreage enrollment goalTo the maximum extent practicable, the Secretary shall enroll not less than 3,000,000 acres of eligible land under this subchapter by September 30, 2023.
						(f)Status report
 Not later than 120 days after the end of each fiscal year, the Secretary shall submit to Congress a report that describes, with respect to each agreement entered into under subsection (b)(1)—
 (1)the status of the agreement; (2)the purposes and objectives of the agreement;
 (3)the Federal commitments made under the agreement; and (4)the progress made in fulfilling those commitments.
							.
			(b)Conforming amendments
 (1)Section 1234(g) of the Food Security Act of 1985 (16 U.S.C. 3834(g)) is amended— (A)by striking Payment in the subsection heading and all that follows through The total in paragraph (1) and inserting Payments.—The total; and
 (B)by striking paragraph (2). (2)Section 1240R(c)(3) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(c)(3)) is amended by striking a special conservation reserve enhancement program described in section 1234(f)(4) and inserting the Conservation Reserve Enhancement Program under section 1231A.
 (3)Section 1244(f)(3) of the Food Security Act of 1985 (16 U.S.C. 3844(f)(3)) is amended by striking subsection (d)(2)(A)(ii) or (g)(2) of section 1234 and inserting section 1231A or 1234(d)(2)(A)(ii).  